DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/583,525 filed on 6/2/2022 with effective filing date 8/1/2018. Claims 1-30 are pending.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on ground of nonstatutory double patenting as being unpatentable overs claims 1-20 of US 11265579. Although the claims at issue are not identical, they are not patentably distinct from each other. 
US 11265579
Current Application
1. A method comprising: receiving uncompressed video data comprising a plurality of frames; encoding at least a portion of a frame of the plurality of frames, wherein the encoding the at least a portion of the frame comprises: determining a first chrominance component of a first pixel of the at least a portion of the frame, wherein the first chrominance component of the first pixel is based on a first chrominance component of an encoded second pixel, and determining a luma component of the first pixel, wherein the luma component of the first pixel corresponds to a luma component of a corresponding pixel from the uncompressed video data; and outputting the encoded at least a portion of the frame.
1. (New) A non-transitory computer-readable medium storing instructions that, when executed, cause: receiving uncompressed video data comprising a plurality of frames; encoding at least a portion of a frame of the plurality of frames, wherein the encoding the at least a portion of the frame comprises: determining a first chrominance component of a first pixel of the at least a portion of the frame, wherein the first chrominance component of the first pixel is based on a first chrominance component of an encoded second pixel, and determining a luma component of the first pixel, wherein the luma component of the first pixel corresponds to a luma component of a corresponding pixel from the uncompressed video data; and outputting the encoded at least a portion of the frame.
8. A method comprising: receiving compressed video data comprising a plurality of frames; decoding at least a portion of a frame of the plurality of frames, wherein the decoding the at least a portion of the frame of the plurality of frames comprises: determining a first chrominance component of a first pixel of the at least a portion of the frame, wherein the first chrominance component of the first pixel is based on a first chrominance component of a second, already-decoded pixel, and determining a luma component of the first pixel, wherein the luma component corresponds to a luma component of a corresponding pixel from the compressed video data; and outputting the decoded at least a portion of the frame.
8. (New) A system comprising: a first computing device configured to: receive uncompressed video data comprising a plurality of frames; encode at least a portion of a frame of the plurality of frames, wherein the encoding the at least a portion of the frame comprises: determine a first chrominance component of a first pixel of the at least a portion of the frame, wherein the first chrominance component of the first pixel is based on a first chrominance component of an encoded second pixel, and determine a luma component of the first pixel, wherein the luma component of the first pixel corresponds to a luma component of a corresponding pixel from the uncompressed video data; and output the encoded at least a portion of the frame; and a second computing device configured to: decode the at least a portion of the frame.
16. A method comprising: receiving uncompressed video data comprising a plurality of frames; encoding a first partition of a frame of the plurality of frames, wherein the encoding the first partition of the frame comprises: determining a chrominance component of the first partition of the frame, wherein the chrominance component of the first partition of the frame is based on a chrominance component of an encoded second partition, and determining a luma component of the first partition of the frame, wherein the luma component of the first partition of the frame corresponds to a luma component of a corresponding partition from the uncompressed video data; and outputting the encoded first partition.
15. (New) A non-transitory computer-readable medium storing instructions that, when executed, cause: receiving compressed video data comprising a plurality of frames; decoding at least a portion of a frame of the plurality of frames, wherein the decoding the at least a portion of the frame of the plurality of frames comprises: determining a first chrominance component of a first pixel of the at least a portion of the frame, wherein the first chrominance component of the first pixel is based on a first chrominance component of a second, already-decoded pixel, and determining a luma component of the first pixel, wherein the luma component corresponds to a luma component of a corresponding pixel from the compressed video
data; and outputting the decoded at least a portion of the frame.



23. (New) A system comprising: a first computing device configured to: receive compressed video data comprising a plurality of frames; decode at least a portion of a frame of the plurality of frames, wherein the decoding the at least a portion of the frame of the plurality of frames comprises: determine a first chrominance component of a first pixel of the at least a portion of the frame, wherein the first chrominance component of the first pixel is based on a first chrominance component of a second, already-decoded pixel, and determine a luma component of the first pixel, wherein the luma component corresponds to a luma component of a corresponding pixel from the compressed video data; and output the decoded at least a portion of the frame; and a second computing device configured to: compress the plurality of frames.



Allowable Subject Matter
3.	The prior art of record  in particular, Chen et al. US 2015/0195559 A1 in view of Kawamura et al. US 2016/0065988 A1 and Aflaki Beni et al. US 2015/0195573 Al does not disclose, with respect to claim 1, encoding at least a portion of a frame of the plurality of frames, wherein the encoding the at least a portion of the frame comprises: determining a first chrominance component of a first pixel of the at least a portion of the frame, wherein the first chrominance component of the first pixel is based on a first chrominance component of an encoded second pixel, and determining a luma component of the first pixel, wherein the luma component of the first pixel corresponds to a luma component of a corresponding pixel from the uncompressed video data as claimed.  

Rather, Chen et al.  discloses the method involves determining  a coding unit of a picture of video data is coded using an intra block copy mode. The vector for first chroma block of coding unit is determined. A first chroma reference block is located using vector. The first chroma block is predicted based on first chroma reference block. A second chroma reference block is located for second chroma block of same coding unit. The second chroma block of coding unit is predicted based on second chroma reference block. 
 	Similarly, Kawamura et al. discloses the encoder  has an intra-frame prediction unit (20A). A luminance reference pixel acquisition unit (21A) acquires the pixel value of reference pixel after thinning by a luminance reference pixel decimation unit. A prediction coefficient derivation unit derives a prediction coefficient using the pixel value. A color difference line form prediction unit carries out the linear prediction of prediction pixel value of each pixel which comprises the color-difference prediction target block using derived prediction coefficient.
	Moreover, Aflaki Beni et al. discloses the method involves decoding one or both chroma components of a coded texture picture into one or two decoded chroma sample arrays. A reference sample array is obtained on the basis of decoded chroma sample arrays. A decoded depth view component is formed on the basis of the reference sample array. The decoded chroma sample arrays are modified to obtain the reference sample array and are segmented. The sample values are replaced in each segment of the decoded chroma sample arrays by a representative value of each segment
The same reasoning applies to claims 8, 15 & 23 mutatis mutandis.  

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485